DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            K.K., The Mother,
                               Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D20-2224

                           [February 23, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas Jr., Judge; L.T. Case No. 2013-3036DP.

  Antony P. Ryan, Regional Counsel and Richard G. Bartmon, Assistant
Regional Counsel of Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Department of Children
and Families.

    Christy Donovan Pemberton of Statewide Guardian Ad Litem Office,
Clearwater, and Thomasina F. Moore of Statewide Guardian Ad Litem
Office, Tallahassee, for Guardian Ad Litem.

PER CURIAM.

   Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.